UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6542



GLENN A. FROEMAN,

                                             Plaintiff - Appellant,

          versus

PARRIS N. GLENDENING; J. JOSEPH CURRAN, JR.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
1875-L)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Glenn A. Froeman, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Regina Hollins Lewis, Assistant Attorney General,
Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his action seeking injunctive relief to stay an order of restitu-

tion imposed by the state court. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Froeman v.
Glendening, No. CA-95-1875-L (D. Md. Mar. 28, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2